DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group II, claims 4-8 and 10, and the species of melting with oxyhydrogen flame (claim 8) in the reply filed on September 4, 2022 is acknowledged.  The traversal is on the ground(s) that a search for the method would entail a search for the product.  This is not found persuasive because restriction requirement was based on lack of unity and not because of a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 4 is objected to because of the following informalities:  in line 6, “in which the silica powder dispersed in water at 45 to 75” is grammatically incorrect.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites a wherein clause that further limits silicon nitride beads. However, since there is no manipulative step involving silicon nitride beads, it is unclear what step is actually being limited by the wherein clause, if any. In other words, the wherein clause does not limit required steps., i.e. a step of mixing silicon nitride beads.
Claim 4 recites the limitation "the silica powder slurry" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites pulverizing the silicon nitride beads. It is unclear at what point the beads are pulverized. Before adding it to the slurry, after adding it to the slurry, etc.?
Claim 4 recites silicon nitride powder which works as foaming agent. It is unclear if this the silicon nitride powder foaming agent is the same as the foaming agent added to the silica powder in line 3 or in addition. 
Claim 4 is further unclear as to how the mixture of silica powder and foaming agent is related to the slurry of silicon nitride beads with silica powder. 
Claim 4 recites in lines 8-9, the mixture is melted. It appears a first mixture of silica powder and foaming agent is form. It also appears a second mixture of silicon nitride beads and silica slurry is formed. It may appear a third mixture of pulverized silicon nitride powder is also formed. It is unclear which mixture is being melted. 
Claim 5 recites a wherein clause that further limits a controlling step. However, since there is no manipulative step in claim 4 that involves controlling the pulverizing time, it is unclear what step is actually being limited by the wherein clause, if any. In other words, the wherein clause does not limit required steps, i.e. a step of controlling pulverizing time.
Claim 5 recites the pulverizing time of silicon nitride beads with silica powder. It is unclear if the pulverizing of silicon nitride beads with silica powder is the same as the pulverizing of the silicon nitride beads in claim 4, or in addition to, since only silicon nitride beads are being pulverized in claim 4. 
Claim 5 recites adjusting the amount of foaming agent from 0.1 to 100 ppm.  It is unclear if the amount is being adjusted from a starting value of 0.1 ppm to a final value of 100ppm, or if the foaming agent is being added in the amount ranging from 0.1 ppm to 100 ppm.
Claim 5 recites in line 5, pulverizing the mixture. It is unclear what mixture is being referred to, a mixture recited in claim 4 or the mixture of silicon nitride beads and silica powder in line 3 of claim 5.
Claim 5 also recites in lines 5-6, pulverizing the mixture adding beads. It is unclear if the pulverizing step is separate from the adding beads step or combined, since there are no punctuation or conjunction. Furthermore, it is unclear when or where the adding of the plurality of beads is being performed. 
Claim 5 recites the slurry is spray-dried in line 11. It is unclear which slurry is being referred to, the slurry of claim 4 comprising silicon nitride beads and silica powder slurry, just the silica powder slurry of claim 4, or the mixture in claim 5 comprising the plurality of beads.
Claim 6 recites a wherein clause that further limits a diluting step. However, since there is no manipulative step in claim 4 that involves a diluting step, it is unclear what step is actually being limited by the wherein clause, if any. In other words, the wherein clause does not limit required steps, i.e. a step of diluting.
Claim 6 recites adjusting the amount of foaming agent from 0.1 to 500 ppm.  It is unclear if the amount is being adjusted from a starting value of 0.1 ppm to a final value of 500ppm, or if the foaming agent is being added in the amount ranging from 0.1 ppm to 500 ppm.
Claim 6 recites diluting the slurry. Dilution generally refers to adding water. It is unclear how the dilution occurs. What is used for the dilution. If water is added, how does it change the concentration of silicon nitride relative to silica? 
Claim 6 recites the limitation "the pulverizing beads…other than silicon nitride beads" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the slurry is spray dried. It is unclear which slurry is being referred to, the slurry of claim 4 comprising silicon nitride beads and silica powder slurry, just the silica powder slurry of claim 4, or the mixture in claim 6 comprising the plurality of beads.
Claim 6 recites silica nitride in line 3. It is unclear what silica nitride is. 
Claim 7 recites a wherein clause that further limits a diluting step. However, since there is no manipulative step in claim 5 that involves a beads mill pulverization step, it is unclear what step is actually being limited by the wherein clause, if any. In other words, the wherein clause does not limit required steps, i.e. a beads mill pulverization step.
Claim 8 recites the limitation "the molten raw material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Comments
Due to the numerous indefiniteness issues in claims 4-8, the claims cannot be examined on its merits at this time and the allowability cannot be determined.  
A noted prior art is Nagata et al. (6,405,563) who teaches mixing a silica powder and foaming agent, such as silicon nitride, and melting the mixture to form an opaque glass (col. 5 lines 53-65). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741